DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 13 and 23 have been amended. 
Claims 2, 4, 10, 11, 14, 17-22, 24 and 26 have been previously cancelled.
Claims 1, 3, 5-9, 12, 13, 15, 16, 23, 25 and 27-29 (renumbered as 1-16) are allowed.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Robert Mauri (Reg. #41,180).
This application has been amended as follows: 
In the Claims
1. (Currently amended) A method comprising: 
receiving, by a first station from an access node, information indicative of an uplink transmission opportunity in a wireless local area network, shared by the first station and a second station, on a frequency channel, the information indicating a first priority for the first station and  within the uplink transmission opportunity; 
when the first priority is lower than the second priority, listening, by the first station, for a transmission on the frequency channel from the second station to the access node during the listening period; and, in case the transmission on the frequency channel from the second station did not occur during the listening period, transmitting, by the first station, data to the access node on the frequency channel during the uplink transmission opportunity after the listening period has ended; and 
when the first priority is higher than the second priority, transmitting, by the first station to the access node, data to the access node on the frequency channel during the uplink transmission opportunity without listening during the listening period.

13. (Currently amended) An apparatus comprising: 
at least one processor; and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to perform: 
receiving, by the apparatus from an access node, information indicative of an uplink transmission opportunity in a wireless local area network, shared by the apparatus and a second station, on a frequency channel, the information indicating a first priority for the apparatus and a  within the uplink transmission opportunity; 
when the first priority is lower than the second priority, listening, by the apparatus, for a transmission on the frequency channel from the second station to the access node during the listening period; and, in case the transmission on the frequency channel from the second station did not occur during the listening period, transmitting, by the apparatus, data to the access node on the frequency channel during the uplink transmission opportunity after the listening period has ended; and 
when the first priority is higher than the second priority, transmitting, by the apparatus to the access node, data to the access node on the frequency channel during the uplink transmission opportunity -without listening during the listening period.

23. (Currently amended) A non-transitory computer-readable storage medium encoded with instructions that, when executed by at least one processor of a first station, causes the first station at least to perform: 
receiving, by a first station from an access node, information indicative of an uplink transmission opportunity in a wireless local area network, shared by the first station and a second station, on a frequency channel, the information indicating a first priority for the first station and a second priority for the second station, the first priority being different from the second priority, the information further specifying a listening period within the uplink transmission opportunity; 
when the first priority is lower than the second priority, listening, by the first station, for a transmission on the frequency channel from the second station to the access node during the listening period; and, in case the transmission on the frequency channel from the second station  during the uplink transmission opportunity after the listening period has ended; and 5S.N.: 15/067,380 Art Unit: 2476 
when the first priority is higher than the second priority, transmitting, by the first station to the access node, data to the access node on the frequency channel during the uplink transmission opportunity without listening during the listening period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claims 1, 13 and 23.  More specifically, the arguments made on pages 7-9 filed on 10/15/2020 together with the examiner’s amendment highlight key features which overcome the prior art of record.  Further search and consideration was given, however, no prior art resulting from the new search could be found which could adequately teach or suggest the limitations, when viewed as a whole, in independent claims 1, 13, and 23.  Accordingly, claims 1, 3, 5-9, 12, 13, 15, 16, 23, 25 and 27-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476